Citation Nr: 0600535	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-35 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability from 
glaucoma as a result of a cataract operation performed at a 
Department of Veterans Affairs hospital in June 1954.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from September 1942 to 
December 1945 and from September 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In March 2005, the veteran testified at a video hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is part of the record.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  There is no competent medical evidence showing that the 
veteran incurred additional disability from his cataract 
operation that is proximately due to negligence or other 
fault in the provision of VA hospital care in June 1954 or an 
event that was not reasonably foreseeable.  


CONCLUSION OF LAW

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for additional disability from glaucoma as a result of a 
cataract operation performed at a Department of Veterans 
Affairs hospital in June 1954 is not established.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005) 
(applicable to claims filed on or after October 1, 1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed the pending claim for compensation under 
38 U.S.C.A. § 1151 after October 1, 1997.  Accordingly, the 
applicable law under 38 U.S.C.A. § 1151 requires evidence of 
VA negligence or fault.  Effective October 1, 1997, Congress 
amended 38 U.S.C.A. § 1151.  See Section 422(a) of Pub. L. 
No. 104-204.  The purpose of this amendment was, in effect, 
to overrule the decision of the United States Supreme Court 
in Brown v. Gardner, 115 S. Ct. 552 (1994), a case which held 
that no showing of negligence was necessary for recovery 
under section 1151.  

Under this law, under certain circumstances, compensation 
shall be awarded for a qualifying disability if a veteran in 
the same manner as if such disability were service connected.  
38 U.S.C.A. § 1151(a) (West 2002); 38 C.F.R. § 3.361(d) 
(2005) (applicable to claims filed on or after October 1, 
1997).  

First, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was 
(a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether the disability resulted from disease, 
injury, or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.631(c)(1).  

Finally, the disability must not be the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1151(a).  

In this case, the fault requirement is applicable because the 
RO received the veteran's claim in August 2002.  

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability from cataract surgery performed at 
a VA hospital in June 1954.  However, review of the claims 
folder fails to disclose any competent medical evidence or 
opinion that demonstrates that the veteran incurred any 
additional disability of any sort as a proximate result of 
carelessness, negligence, lack of proper skill, or other 
fault on VA's part during the cataract surgery and treatment, 
or an event that was not reasonable foreseeable.  38 U.S.C.A. 
§ 1151(a)(1).  The question of whether the veteran has 
additional disability and the etiology of that disability are 
medical questions.  Therefore, medical evidence is required 
to establish a plausible claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the veteran's personal opinion as to the 
causation of his disability is not sufficient.  

A January 2004 VA eye examination notes that the treatment of 
intravenous ACTH and topical atropine drops as well as the 
June 1954 cataract extraction were appropriate treatment for 
the veteran's diagnoses at that time.  According to the 
examiner, nothing could be found in the veteran's chart 
"that would indicate that the patient's treatment was 
anything but proper and correct for the recorded diagnoses at 
that period in time."  The doctor noted that the veteran's 
blindness in his right eye was due to a severe and chronic 
uveitis condition which caused the cataract to form, as well 
as the secondary glaucoma.  The examiner specifically stated 
that the veteran's blindness was not due "to any 
inappropriate treatment that could be detected upon review."  
There is no contrary competent medical evidence of record and 
the Board finds this medical opinion to be entitled to great 
probative weight.  Post-service medical records, as a whole, 
also support this finding as they do not support the 
veteran's claim and provide only evidence against the claim.  

In the absence of any competent medical evidence of 
additional disability resulting from the VA cataract 
extraction surgery in June 1954, the Board finds that the 
evidence for and against the claim is not so evenly balanced 
as to require resolution of doubt in the veteran's favor.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in November 2002, as well as information provided in 
the September 2004 statement of the case (SOC), the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the September 2004 SOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the December 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
VCAA letter does not specifically ask the veteran to provide 
any evidence in her possession that pertains to the claim. 
Id. at 120-21.  However, as discussed above, the Board finds 
that the RO has ultimately provided all notice required by § 
5103(a).  Therefore, any failure to make the specific request 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Moreover, neither the veteran nor her representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and a relevant VA medical 
examination and opinion.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for additional disability from glaucoma as a result of a 
cataract operation performed at a Department of Veterans 
Affairs hospital in June 1954 is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


